Citation Nr: 0317387	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-15 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by a skin disorder.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by weakness and a lack of energy.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by memory loss.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by insomnia.

5.  Entitlement to service connection for an undiagnosed 
illness manifested by an acquired psychiatric disorder.

6.  Entitlement to service connection for an undiagnosed 
illness manifested by sore muscles.

7.  Entitlement to service connection for an undiagnosed 
illness manifested by joint aches.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to April 
1958 and from September 1990 to May 1991.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO). 

Based on the veteran's testimony before the Board in December 
2002, the veteran may be raising additional claims, though 
this is not clear.  If the veteran wishes to raise any 
additional claims with the VA, he must do so first with the 
RO.  The Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  The RO has not fully adjudicated any other 
issue and the Board may not unilaterally take jurisdiction of 
any additional claims.  


REMAND

The veteran contends that his physical and psychiatric 
symptoms are the result of Gulf War Syndrome.  On VA 
examination in September 1996, the examiner found that the 
veteran's psychiatric symptoms along with the physical 
symptoms the veteran relates "appear to be" most compatible 
with what is known as Gulf War Syndrome.  

Much has changed in VA's understanding of this disorder since 
1996.  Under the law, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established (as in this case), a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness, or unexplained chronic 
multisymptom illness listed such as those identified in 
subsection (a)(2)(B), which became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War, or that became 
manifest to a degree of 10 percent or more between the end of 
such service and September 30, 2011.   

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a).  

Under 38 C.F.R. § 3.317(b), signs or symptoms which may be 
manifestations of an undiagnosed illness include, but are not 
limited to, the following:

(1) Fatigue 
(2) Signs or symptoms involving skin 
(3) Headache 
(4) Muscle pain 
(5) Joint pain 
(6) Neurologic signs and symptoms 
(7) Neuropsychological signs or symptoms 
(8) Signs or symptoms involving the respiratory system (upper 
or lower) 
(9) Sleep disturbances 
(10) Gastrointestinal signs or symptoms 
(11) Cardiovascular signs or symptoms 
(12) Abnormal weight loss 
(13) Menstrual disorders.

In this case, the veteran complains of many of these signs or 
symptoms.  However, there is little objective evidence in 
support of a finding that the veteran currently has any of 
these disorders.  With respect to the claims for service 
connection for disabilities due to an undiagnosed illness, 
the Board notes that such disability must be shown to a 
degree of 10 percent or more for service connection to be 
warranted.  See 38 C.F.R. § 3.317(a)(1)(i) (2002).  The Board 
finds that the VA examinations of record, including the more 
recent VA examination of August 2001, are not sufficient to 
determine the nature and etiology of the disabilities 
claimed.  The examinations also do not adequately reflect 
evaluation of the severity of the claimed disabilities at 
issue to determine whether they are 10 percent or more 
disabling.

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should request the 
appellant to identify the names, address, 
and approximate dates of treatment for 
all health care providers who may posses 
additional records pertinent to his 
claims.

2.  The appellant should be scheduled for 
VA examination in order to determine the 
nature and etiology of any: (1) fatigue 
(claimed by the veteran as weakness and a 
lack of energy); (2) signs or symptoms 
involving skin (claimed by the veteran as 
intertrigo or a skin rash); (3) muscle 
pain (claimed by the veteran as sore 
muscles); (4) joint pain (claimed by the 
veteran as joint aches); (5) neurologic 
signs and symptoms (claimed by the 
veteran as memory loss); (6) 
neuropsychological signs or symptoms 
(claimed by the veteran as nervousness 
with depression and anxiety); and (7) 
sleep disturbances (claimed by the 
veteran as insomnia).  The claims folder 
or the pertinent medical records 
contained therein, including the 
appellant's service medical records and 
any pertinent records obtained from any 
other sources, must be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be performed. A copy of this remand order 
also should be provided to the examiner.  

The examiner should provide explicit 
responses to the following questions:

(a) Does the appellant have objective 
evidence of any of the seven signs or 
symptoms cited above or a medically 
unexplained chronic multisymptom illness 
such as irritable bowel syndrome, chronic 
fatigue syndrome or fibromyalgia?  If so, 
what is the nature and extent any 
disability found?  The examiner should 
list each such disability found.

(b) What is the degree of medical 
probability that any current disability 
or disabilities found is attributable to 
a Persian Gulf undiagnosed illness, 
causally related to service, or (if pre-
existing service) was chronically 
worsened by the appellant's active 
service?

3.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder present.  The claims 
folder or the pertinent medical records 
contained therein, including the service 
medical records and the VA examination 
reports of August 2001 and September 
1996, must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner is requested to review the 
historical data to include the prior 
examination reports and clinical records 
in order to obtain a true picture of his 
psychiatric status.  The examiner should 
also elicit a detailed history of the 
onset of psychiatric symptoms from the 
veteran.  All necessary tests should be 
performed.  A copy of this remand order 
also should be provided to the examiner.  
The examiner should provide explicit 
responses to the following questions:

(a)  What is the nature and extent of the 
veteran's psychiatric disability (if 
any)?

(b)  Is it as least as likely as not that 
any psychiatric disability found is 
related to, or has been chronically 
worsened by, the veteran's active 
service.  The examiner should indicate 
the basis for the opinion and fully 
explain the rationale.

4.  After the development requested has 
been completed, the RO should review the 
examination report or reports to ensure 
that they are in complete compliance with 
the directives of this REMAND.  If the 
report(s) are deficient in any manner, 
the RO must implement corrective 
procedures at once.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.

If the benefits sought are not granted, the appellant and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.  This claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




